VAUGHN, Chief Judge.
The sole question presented on appeal is whether defendant was deprived of his right to a fair trial by the joinder of two co-defendants and the subsequent admission of edited extrajudicial statements made by nontestifying codefendants Crawford and R. R. Johnson. Defendant claims that the statements incriminated him and were thereby admitted in violation of his right of cross examination as guaranteed by the Sixth Amendment’s Confrontation Clause.
Generally, it is within the sound discretion of the trial court whether multiple defendants, jointly indicted, should be tried jointly or separately. Absent a showing that a defendant was denied a fair trial, the Court’s exercise of discretion will not be disturbed on appeal. State v. Fox, 274 N.C. 277, 163 S.E. 2d 492 (1968); State v. Freeman, 31 N.C. App. 335, 229 S.E. 2d 238 (1976); see G.S. 15A-926 and G.S. 15A-927. It is accepted, however, that prejudicial error may be created by the admission of incriminating statements, competent against a nontestifying declar-ant but inadmissible against a codefendant referred to therein. As noted in the seminal case of Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed. 2d 476 (1968), “[a] jury cannot ‘segregate evidence into separate intellectual boxes.’ ... It cannot determine that a confession is true insofar as it admits that A has committed criminal acts with B and at the same time effectively ignore the inevitable conclusion that B has committed those same criminal acts with A.” Id. at 131 (quoting People v. Aranda, 63 Cal. 2d 518, 529, 407 P. 2d 265, 272 (1965). As a result, instructions to the jury that a confession or statement is admissible only against the declarant, however clear, are an ineffective substitute for a defendant’s constitutional right of confrontation. “The effect is the same as if there had been no [limiting] instruction at all.” Id. at 137. All extrajudicial confessions must therefore be excluded from joint trials unless all incriminating references to defend*93ants other than the declarant can be deleted without prejudice to both the State and the declarant. Fox, supra. As subsequently codified at G.S. 15A-927(c)(l), the rule is as follows:
(1) When a defendant objects to joinder of charges against two or more defendants for trial because an out-of-court statement of a codefendant makes reference to him but is not admissible against him, the court must require the prosecutor to select one of the following courses:
a. A joint trial at which the statement is not admitted into evidence; or
b. A joint trial at which the statement is admitted into evidence only after all references to the moving defendant have been effectively deleted so that the statement will not prejudice him; or
c. A separate trial of the objecting defendant.
Defendant contends that the statement of codefendant Crawford incriminates him. It is “[t]he sine qua non for [the] application of Bruton [and Fox] . . . that the party claiming incrimination without confrontation at least be incriminated.” State v. Jones, 280 N.C. 322, 340, 185 S.E. 2d 858, 869 (1972). We disagree with defendant and find that the State adequately “sanitized” Crawford’s statement. All explicit references to defendant were omitted and only oblique references to an unknown “he” remained. A statement may indicate that the declarant had an accomplice so long as the identity of that accomplice is in no way indicated. Freeman, supra. Nor do we find this to be a case where general references to unnamed third persons invite the jury to improperly infer that the declarant’s codefendants were the subjects of his statement. For example, in State v. Gonzalez, 311 N.C. 80, 316 S.E. 2d 229 (1984), our Supreme Court held that the admission of a nontestifying codefendant’s sanitized statement inferentially and impermissibly implicated his two codefendants. When apprehended as a robbery suspect, the declarant asserted that “I told him I was with some guys, but that I didn’t rob anyone, they did.” Id. at 92, 316 S.E. 2d at 236. The Gonzalez Court held that the statement “clearly implicated” the petitioner because two codefendants were being tried jointly with the de-clarant and because only two persons were seen at the time and *94place of the robbery. Id. at 94, 316 S.E. 2d at 237. Gonzalez therefore suggests that the proper rule in North Carolina requires an analysis of both the content and context in which a statement is reported to the jury. Bruton must be satisfied regardless of whether a statement is inculpatory standing alone. Accord, U.S. v. DiGilio, 538 F. 2d 972, 983 (3d Cir. 1976), cert. denied sub nom. Lupo v. U.S., 429 U.S. 1038, 97 S.Ct. 733, 50 L.Ed. 2d 749 (1977); contra, U.S. v. Slocum, 695 F. 2d 650, 655-56 (2d Cir. 1982), cert. denied, 460 U.S. 1015, 103 S.Ct. 1260, 75 L.Ed. 2d 487 (1983). See also State v. Porter, 303 N.C. 680, 695, 281 S.E. 2d 377, 387 (1981).
In the present case defendant asserts that Crawford’s statement, coupled with evidence of defendant’s presence inside the victim’s residence, persuaded the jury to assume that defendant entered the house with felonious intent. We cannot agree. There are no circumstances which would allow the jury to readily infer that defendant was implicitly incriminated by Crawford’s admission. First of all, the statement never states that “he” entered the house or actually participated in the burglary. Moreover, “he” obviously refers to a single person and Crawford was indicted and tried with two others. Assuming arguendo, that the jury believed “he” referred to one of Crawford’s codefendants, there is nothing within the statement itself nor contained within other evidence presented that would suggest which, if any, codefendant may have been prejudiced.
Finally, any potential error was rendered harmless by the introduction of independent evidence which clearly established defendant’s criminal intent. State v. Jones, 280 N.C. 322, 185 S.E. 2d 858 (1972). Defendant was not given permission to enter the house. Entrance was gained by the breaking of a window and several objects of value were disturbed within. Defendant was apprehended inside the house with a pair of tube socks over his hands. Defendant’s criminal intent may clearly be inferred from these circumstances. State v. Oakley, 210 N.C. 206, 186 S.E. 244 (1936); State v. Hill, 38 N.C. App. 75, 247 S.E. 2d 295 (1978).
Defendant argues that he was similarly implicated by the out-of-court statement of codefendant R. R. Johnson. Defendant did not, however, object to the admission of this sanitized confession during the trial. It is elementary that the admission of in*95competent evidence is no basis for a new trial where there was no objection at the time the evidence was presented. State v. Williams, 274 N.C. 328, 163 S.E. 2d 353 (1968). “An assertion ... by the appellant that evidence, to the introduction of which he interposed no objection, was obtained in violation of his rights under the Constitution of the United States, or under the Constitution of this State, does not prevent the operation of this rule.” State v. Mitchell, 276 N.C. 404, 410, 172 S.E. 2d 527, 530 (1970). The record reveals that defendant was aware of the State’s intent to introduce the confessions and of the proposed sanitized versions at the State’s pretrial motion for consolidation. We believe defendant had more than adequate notice of both proposed statements. By failing to object to the first, defendant effectively waived the right to protest its alleged inadmissibility. See, e.g., Gonzalez, supra (waiver by failing to object held invalid in view of insufficient notice before introduction at trial).
Defendant has failed to show that he was prejudiced by the joinder of codefendants Crawford and R. R. Johnson. The trial court’s exercise of discretion will therefore not be disturbed on appeal.
No error.
Judges WHICHARD and JOHNSON concur.